Citation Nr: 1434676	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the right ankle.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A TDIU claim is inferred based on the claim for increased evaluation for the Veteran's service-connected right ankle disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this additional issue is listed on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the June 2014 hearing, the Veteran testified that his right ankle has worsened.  The last VA examination was performed in August 2013.  The record on appeal demonstrates that, in addition to the Veteran's service-connected right ankle disability, he has been diagnosed with pes planus, tendonitis, and tenosynovitis.  However, service-connection has not been established for these disorders.  The record, as it currently stands, is not clear as to whether any of these problems may be attributable to the right ankle disability.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and those symptoms related to a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet.App. 181, 182 (1998).  Therefore, another VA opinion must be obtained in order to assess the current severity of the Veteran's right ankle disability and to differentiate between any right foot symptomatology attributed to the service-connected right ankle disability as opposed to any symptomatology associated with a nonservice-connected right foot disability.

The outcome of the Veteran's claim for an increased disability rating for his service-connected right ankle could impact his claim for entitlement to TDIU.  As such, the claims are inextricably intertwined and a Board decision on the TDIU issue at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Thus, adjudication of the TDIU claim must be held in abeyance pending the adjudication of the Veteran's claim for an increased disability rating for his service-connected right ankle disability.

In addition, the Veteran's vocational rehabilitation folder should be obtained as it may provide information pertinent to the TDIU issue in appellate status.

Finally, the claims file indicates that the Veteran receives disability benefits for a foot and/or ankle condition from the Social Security Administration (SSA).  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

2. Obtain the Veteran's vocational rehabilitation folder and associate it with the claims file.

3. Upon completion of the above, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected degenerative joint disease of the right ankle.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Access to the claims file and electronic folder must be made available to the examiner for review, if needed.  Any indicated diagnostic tests and studies must be accomplished.

The examiner should discuss the symptoms associated with the Veteran's service-connected right ankle disability (including frequency and severity), without regard to any nonservice-connected right foot disorder that may be diagnosed.  All pertinent pathology associated with the right ankle disability should be annotated in the report. 

The examiner must document any limitation of motion, including any limitation of motion due to pain and any functional loss, including due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner must provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.

The examiner should also comment on the impact of the Veteran's right ankle disability upon his social and industrial activities, including what types of employment activities are limited because of this disability and what types of employment, if any, are feasible given his functional impairment.

4. Thereafter, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



